DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 7-12 in the reply filed on 2/25/21 is acknowledged.
Claims 1-6 and 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/25/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0289975 to Yoshida.
With regard to Claim 7, Yoshida teaches a liquid discharging apparatus (1) comprising:
	a discharge block configured to discharge liquid [0061], by a driving waveform voltage [0083-0084] being applied to a piezoelectric element (112/121) [0105];

	a selector (310) configured to selectively supply, to the piezoelectric element, at least one of a plurality of waveforms included in the driving waveform signal [0105 and 0120]; and 
	a controller (302) configured to perform voltage setting control for applying a predetermined voltage to the piezoelectric element, in a case where the non-discharge control period causes the piezoelectric element to change by a voltage that is greater than or equal to an allowable voltage, within a driving cycle corresponding to a sum of the discharge control period and the non-discharge control period [0020, 0103-0104, 0107] (figs. 7(a) and 7(b).

With regard to Claim 8, Yoshida teaches wherein the driving waveform generation circuit (401) applies, to the piezoelectric element (112/121) at least once, a fine driving waveform signal by which the liquid is not discharged from the discharge block, during a period of performing the voltage setting control for applying the predetermined voltage to the piezoelectric element [0121].


Claim 10, Yoshida teaches wherein the controller (302) generates a plurality of selection patterns for applying the predetermined voltage to the piezoelectric element, and an application timing of applying the predetermined voltage to the piezoelectric element when performing the voltage setting control by at least one of the plurality of selection patterns, is different from an application timing of applying the predetermined voltage to the piezoelectric element when performing the voltage setting control by another one of the plurality of selection patterns [0021, 0027, 0140-0141 and 0164-0166].

With regard to Claim 11, Yoshida teaches (figs. 2 and 9(a)) further comprising: a plurality of the discharge blocks [0061]; and a plurality of the piezoelectric elements corresponding to the plurality of the discharge blocks, wherein an application timing of applying the predetermined voltage to the piezoelectric element when performing the voltage setting control for at least one of the plurality of the discharge blocks, is different from an application timing of applying the predetermined voltage to the piezoelectric element when performing the voltage setting control for another one of the plurality of the discharge blocks [0140-0141].

With regard to Claim 12, Yoshida teaches, wherein the plurality of selection patterns have a same pattern length, and application timings of respectively applying the predetermined voltage to the plurality of the piezoelectric elements are shifted from each other by a predetermined time [0108].

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of Claim 9 is the inclusion of the limitations wherein an application timing of applying the predetermined voltage to the piezoelectric element when performing the voltage setting control, is set to occur a first time period or longer before a timing of causing the piezoelectric element to change by the voltage that is greater than or equal to the allowable voltage.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190202201 discloses a piezoelectric print head includes a first discharge section, a second discharge section, a third discharge section, a first switch, a second, and a third switch.  The second discharge section is located between the first discharge section and the third discharge section, the first switch and the third switch are switched in accordance with a print signal in synchronization with a first clock, the second switch is switched in accordance with a print signal in synchronization with a second clock, in a first period, the print signal synchronized with the second clock is transferred and the print signal synchronized with the first clock is not transferred, and .
US 2015/0251414 discloses a liquid discharge apparatus comprises: a liquid discharge head that discharge a liquid by varying a volume of a pressure chamber with an actuator; a control unit that generates a drive signal that varies the volume of the pressure chamber; and an actuator driving unit that drives the actuator with the drive signal, wherein the drive signal includes a plurality of discharge pulses and a non-discharge pulse, the non-discharge pulse is applied at a time point at which a vibration velocity of a composite residual vibration that is of a liquid near a nozzle and that is generated by the discharge pulses peaks in a direction toward an inside or outside of the nozzle, the time point being synchronized with an intermediate time point between a fall time point and a rise time point of the non-discharge pulse.  See abstract.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910.  The examiner can normally be reached on M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853